Title: From George Washington to Jabez Bowen, 9 January 1787
From: Washington, George
To: Bowen, Jabez



Dear Sir,
Mount Vernon Jany 9. 178[7]

I have received your letter of the 23d of Novr. I should have been happy to have seen you at Mount Vernon agreeable to your intention had you proceeded as far as Annapolis. The Convention at that place would undoubtedly have been productive of some benefit to the Union had it taken place, but the tardiness of the Commissioners from several States rendered abortive every advantage that was expected from it. It is surprising to me that a due punctuality cannot be observed in meetings of this nature, the time is fixed and known, and every Gentleman when he accepts the appointment should consider the business of the meeting as depending upon him, and should determine not to retard its proceedings by a want of punctuality in his Attendance; it is a public duty to which every private consideration should give way.
I have been long since fully convinced of the necessaty of Granting to Congress more ample and extensive powers than they at present possess; the want of power an[d] energy in that

Body has been severely felt in every part of the United States. The disturbances in new England, The declining state of our Commerce—and the general languor which seems to pervade the Union are in a great measure (if not entirely) owing to the want of proper Authority in the surpreme Council. The extreeme jealousy that is observed in vesting Congress with adequate powers has a tendency rather to distroy than confim our liberty’s the wisest resolutions cannot produce any good unless they are supported with energy—they are only applauded, but never followed.
Paper money has had the effect in your State that it ever will have, to ruin commerce—oppress the honest, and open a door to every species of fraud and injustice.
I am entirely in sentiment with you Sir, of the necessity there is to adopt some measures for the support of our national peace & honor; the present situation of our public affairs demands the exertion and influence of every good and honest Citizen in the Union, to tranquilize disturbances, retrieve our Credit and place us upon a respectable footing with other Nations.
The Death of our worthy friend General Greene must be sincerely regreated by every friend to America, and peculiarly by those whose intimacy with him gave them a full knowledge of his Virtues and merits. I am dear Sir Yr most Obedt Hble Servant

Go. Washington

